Case 4:19-cv-10056-JLK Document 18 Entered on FLSD Docket 06/27/2019 Page 1 of 5




                           UN ITED STA TES DISTRICT COURT
                           SOU TH ERN D ISTRICT OF FLORIDA

                              CA SE NO .19-10056-CIV -K1N G

   JAY CU M M IN GS,VON M ARTIN EZ,
   DAPHNE TOU SSA IN T,M ITZIE                    O RD ER SETTIN G
   RAN CY ,JA NELL TA VERN IER,              TRIAL :JUN E 1,2020
                                             PRE-TRIAL :M AY 1,2020
         Plaintiffs,                         DISCOVERY DEADLINE:FEBRUARY 26,20 0
   V.                                        & M O TION DEADLIN E:M ARCH 2,2020

   GLEN TEX ,IN C.,doing businessas
   rFt?t?tïy 's,M ICHA EL PIN TER,

         D efendants.
                                         /

         IT IS O RDERED and AD JUDGED thatthiscase ishereby setfortrialon the t o-

   week trialcalendarcomm encing June 192020 at9:00 a.m .attheUnitedStates

   Courthouse,301Sim onton Streetl
                                 ,Key W est,Floridain Courtroom 1,FirstFloor.

                                    CA LEND AR CA LL

   In orderto m ake sure thatcases seton thiscalendarare com pletely ready fortrialand t at

   allm attersw hich m ightbe a cause ofdelay ofthe trialhave been ruled upon,the Court

   hereby schedulesacalendarcallforM ay 28,2020,at10:00 a.m .,attheJames

   LawrenceK ing FederalJustice Building,99 N .E.4th Street,Eleventh Floor,Courtroo

   #2,M iam i,Florida. A11D efendants,w hether in pre-trialcustody orreleased on bond,

   m ustbe presentforthiscalendarcall.

         Underexisting policiesand agreem entsbetw een the state and federalcourtsof

   Florida,thejudgewho entersthefirstwritten orderscheduling a casefortrialon adate
   sethaspriority overthe service ofthe attorney so scheduled forthe date set. See
Case 4:19-cv-10056-JLK Document 18 Entered on FLSD Docket 06/27/2019 Page 2 of 5




   Krasnow v.Navarro,909 F.2tt451(11th Cir.1990).

         ltshallbethedutyoftheattomeyshereinsettoensurethatnootherjudge
   schedulesthem fora trialthatim pactsupon orcontlictsw ith the date setforth above. f

   anycounselreceivesawrittennoticeofatrialfrom anotherjudge,ineitherstateor
   federalcourt,thatin any w ay contlictsw ith thistrialscheduled setting, itisthe obligati n

   ()fthatattorneytonotifythatjudgeimmediatelysothatthejudgemayreschedulehiso
   hercalendar,thusleaving counselcontlict-free forthiscase.

         A ny private agreem ent,suggested orproposed Rule 16 scheduling conference

   agreem entsbetw een counsel,Rule 16 scheduling orderorothercourtordersattemptin to

   setdatesordeadlinescontrary '
                               to thisorderarehereby stricken and declared void.

         Theabove-styled causeisherebysetfornnalpre-trialconferenceon M ay 1,

   2020 at11:00 a.m .,attheJamesLawrenceKing FederalJusticeBuilding, 99 N .E. h

   Street,Eleventh Floor,Courtroom #2,M iam i,Florida.



                 D ISC OV ERY A ND M O TIO N PR ACTICE D EA DLINES

   Pursuantto S.D .Fla.LocalRule 16.1,theparties shallabide by the follow ing tim e

   schedule underpenalty ofdism issalorothersanctions:

                FEBR U A R Y 26,2020:DEADLINE FOR
                C O ND UCTIN G DISC O VERY .N o discovery w illbe
                perm itted afterthisdate,in orderthatthepartiesand the court
                have al1factsofrecord priorto the deadline forfiling m otions
                and atpre-trialconference. M oreover,thepartiesshall
                exchange expertwitnessreportsN O LA TER TH A N 120
                DAY S priorto thepretrialconference.

                                              2
Case 4:19-cv-10056-JLK Document 18 Entered on FLSD Docket 06/27/2019 Page 3 of 5




              M A R CH 2,2020:DEADLINE FOR FILING ALL
              M O TIO NS. Pleading practice endson '  thisdate exceptfora
              response by opposing party and reply to responseby m oving
              party. A LL M O TIO N S,IN CLUDIN G M O TIO N S IN
              LIM IN E,SH A LL BE FILED PR IO R TO TH IS DATE.
              M otions forextension oftim e forreplies and responses
              cannotbegrantedduetothelimited(30-day)timelimitfor
              the Court'sconsideration ofm otionsand responsesfiled on
              the lastday. A llunresolved m otionsw illbe considered and
              ruled upon atthepre-trialconference.

              TEN dayspriorto PTC:One attorney from each party having
              authority to enterinto stipulationsand m ake adm issions,shall
              m eetto prepare and filethe tqnalpre-trialstipulation.

              The attom eysm uststipulateto a çistatem entofthe Cases'' as
              required by theLocalRulesofthe Southern D istrictofFlorida.
              Itwillbe unacceptable forthe attorneysto draftseparate
              StatementsoftheCase(i.e.,onefortheplaintiff,oneforthe
              defendant),andthepre-trialstipulationwillbesubjectto
              rejectionbytheCourtfornon-compliance.A unilateral
              statem entofthecase by one party isnota stipulation offacts
              ascontemplated by theRules. Thisisnottheplace forcounsel
              to m ake opening statem ents orclosing argum entsfortheir
              clients.Itisajointstipulationastotheissuesofthecase.
              A PR TL 24,2020:DEADLINE FOR FILING PRE-
              TR IA L STIPULATIO N. The pre-trialstipulation m ustbe
              filed w ith the Clerk ofCourt.A courtesy copy ofthepre-trial
              stipulation shallbeprovided to Cham bers. Cham bersshallbe
              notitsedat(305)523-5105ofany settlementbetween the
              partiesby 4:30 p.m .on this date.

              PRE-TRIA L CO N FERENC E:Theconference
              shallbe attended by atleastone ofthe attorneyswho w ill
              conductthe trialfbreach oftheparties and by any
              unrepresented party. lfthere are any unresolved pending
              m otions,counselm ustbe fully prepared to presentargum ent
              to the Courtand m ay expectthe Courtto rule on said m otions

                                           3
Case 4:19-cv-10056-JLK Document 18 Entered on FLSD Docket 06/27/2019 Page 4 of 5




               atthe finalpre-trialconference. Itisthe pum ose ofthe Court
               in setting thisschedule to have al1issuesresolved,w ith
               nothing forthe attom eysto do between tlnalpre-trial
               conference and trial,exceptto sum m on and to preparetheir
               w itnesses fortrial. ltelim inates last-m inutem otion and
               discovery practice requiring law yersto respond frantically to
               noticesofdeposition and m otions.

        ThisOrder,establishing thedeadlines forcom pletion ofm otion practice,

  discovery,and filing ofPretrialStipulation shallbe strictly follow ed by counsel,

  notwithstandingany LocalRuleorprivateagreementbetweencounsel,anyfiled(or
  unfiled)proposedLocalRule 16 scheduling deadlines,orany othercourtorderby other
  Judges.

        DO N E and O RDERED in Cham bers atthe Jam esLaw renceK ing FederalJusti e

  Building and United StatesCourthouse,M iam i,Florida,dated this27thday ofJune,201 .


                                                       E LA W RENCE KIN G
                                                        D STATES DISTRICT             G
                                                  SOU TH ERN DISTRICT OF FEORID

  CC:
  Counselfor#/J/a/#./:
                     '
  G W areCornell,Jr.
  Cornell& Associates
  2645 ExecutivePark Dr.
  W eston,FL 33331
  954-618-1041
  Fax:954-944-1969
  Email:ware@warecornell.com




                                              4
Case 4:19-cv-10056-JLK Document 18 Entered on FLSD Docket 06/27/2019 Page 5 of 5




   CounselforDefendant:
   LukeClinton Savage
   Allen N orton & Blue
   121M ajorcaAvenue
   Suite 300
   CoralGables,FL 33134
   305-445-7801
   Fax:305-442-1578
   Email:lsavage@anblaw.com




                                       5
